Citation Nr: 0425872	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2002 by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On May 27, 2004, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.


A review of the claims file reveals that the RO has not fully 
complied with the duties under the VCAA.

First, although the RO sent the veteran a VCAA notice letter 
in September 2002 pertaining to his then-pending service 
connection claims, VA has not fulfilled the duty to notify 
the veteran pursuant to the VCAA with reference to his claim 
for an evaluation in excess of 10 percent for a low back 
disorder.  Further notification action is, therefore, 
indicated.

Second, VA's Schedule for Rating Disabilities (Rating 
Schedule), as pertains to disabilities of the spine, has been 
amended during the pendency of the veteran's claim.  
Effective September 26, 2003, the rating criteria for 
evaluating spine disorders were amended.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  The changes in the rating 
criteria include changes which are relevant to the evaluation 
of the veteran's service-connected low back disorder.  The 
veteran has not been advised of these regulatory changes and 
the RO has not yet considered the veteran's appeal under the 
revised criteria.  

Third, the veteran contends that his low back symptomatology 
is more severe than reflected by the currently assigned 
percentage rating.  The veteran has not been afforded a VA 
examination for compensation purposes.  An examination is 
needed in this case to ascertain an accurate disability 
picture prior to Board consideration of the rating to be 
assigned to the veteran's low back disability.  See  
38 C.F.R. § 3.159(c)(4).  

For the above reasons, the case is REMANDED to the RO for the 
following:

1. The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include sending the appellant a letter 
which complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  The RO should inform 
the veteran of the nature of evidence 
necessary to support his claim; what 
evidence, if any, VA will request on his 
behalf; and what evidence he is requested 
to provide.  The RO should also request 
the appellant to submit any evidence in 
his possession that is potentially 
probative of his claims. 

Furthermore, the RO should notify the 
veteran of the revisions of the pertinent 
portions of VA's Rating Schedule, see 68 
Fed. Reg. 51,454-51,458 (August 27, 
2003); see also 69 Fed. Reg. 32449 
(June 10, 2004).

2.  The RO should take the appropriate 
steps to obtain records of the veteran's 
treatment for his low back disability 
from any VA or non-VA medical care 
providers identified by the veteran as 
pertinent to his low back claim.

3.  After the above development has been 
completed and all obtained treatment 
records associated with the claims file, 
the veteran should be afforded a VA 
examination.  The purpose of this 
examination is to determine the severity 
of the veteran's low back disorder. VA 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his or her written report 
that he or she conducted such a review.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of low back motion and then state 
the veteran's actual passive and active 
ranges of low back motion in degrees.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
on use should be assessed in terms of 
additional degrees of limitation of 
motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit associated with the 
veteran's service-connected low back 
disability, to include characteristic 
pain, demonstrable muscle spasm, and 
absent ankle jerk.  

The rationale for all opinions expressed 
should be provided.

4.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claim based on consideration of 
all of the evidence of record.  The RO 
should ensure that consideration is given 
to all potentially applicable legal 
criteria, to include the relevant changes 
to VA's Rating Schedule.  If the RO 
denies any benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case, which includes appropriate 
citation to any applicable legal criteria 
not already provided to the veteran.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

